Title: To James Madison from Thomas Sumter, Jr., 19 September 1802
From: Sumter, Thomas, Jr.
To: Madison, James


No. 23
Sir,
Paris 19 September 1802
The Minister of the United States left this City on the 1st. inst. on a tour through the Belgique & Holland. I transmitted to you on the same day, his letter No. 22 of that date (a duplicate of which is now enclosed) together with a duplicate of his note to the Minister of Exterior Relations dated the 19 of August on the cession of Louisiana from Spain to France: urging the latter to a recognition of our rights in the Missisipi &c. No notice has been taken of this note; or any one which has pointed to that subject. On the 2d. your dispatch of the 6th. of July, arrived at this office: including the Narrative of Captn. Rodgers, the protest of Captn. Davidson, the copy of Mr. Pichons letter to Genl. Le Clerc & a copy of Mr. Lears commission. These documents afford abundant materials for an appeal to the justice of this government, for the reparation due both to the dignity of the United States and to the feelings of the individuals—and your letter indicates the best modes for the application of these materials. But, when I revert, on the one hand, to the series of facts which this government is well apprized of—shewing the amicable dispositions of the United States since the date of the convention (beyond which period of reconciliation, they have no right, in good faith, to seek for causes of complaint) And, when I review, on the other hand the settled an[d] systematic disposition displayed by the Minister of Exterior—after the great sacrifices made by the convention, still to narrow the ground of our claims, to oppose difficulties, rather than to obviate them, to the execution of those parts of the treaty which cannot reasonably be contested: When I see in his answer of the 10th. Thermidor—29 July—(which has been sent you) to Mr. Livingstons reclamation of the 19 July in favor of Captns. Rodgers & Davidson, a pre-determination to suppose them guilty notwithstanding he saw the futility of Genl. Le Clercs accusations, and withal, the suspicion & reproach which shine through the varnish of his whole correspondence—I think it may not be useful to press him with a repetition of complaints, until a more favorable juncture, on a case which he has already prejudged and which cannot be redressed without stigmatizing an Officer who has too much reason to rely on support in every event from this government. I shall therefore, I believe, leave it for the consideration of Mr. Livingston, unless he should be absent longer than he intended. I have thought it necessary, Sir, to be thus full on this point, to account to you for delaying to prosecute a subject which seems so justly to engage your solicitude—but which though a strong case makes only an item in the volume of complaint.
By a letter from Mr. Graham of the 15. August, we learn that it is understood at Madrid that the difinitive arrangements have been taken for the cession and evacuation of Louisiana before the French Ambassador St. Cyr left that place. He arrived a few days past in Paris. The french papers say he withdraws in search of health—Report says from disgust. I learn from a gentleman who passed out of Spain in his train, that the latter is most probable. But I presume it must be some personal, rather than National disgust. The stiffness and formality of the people & the laws of that Country, may bend too slowly and sullenly for the quickness & arrogance of the officers of this—but there is no reason to suppose that either of them will not bend, ultimately, as far as shall be required. It is thought there, Florida is not included in the cession: but whether Florida means what it did before the treaty of 63 or since I cannot ascertain. Whether this government really set a high value on this acquisition, or not—whether it is really intended as a point of annoyance to the United States & Spain or only as a field of promise to the army and to place hunters—I think it is too highly rated by many—both in France and in America. When we consider, First our own strength—Secondly The preponderance of England at sea—who from motives of self preservation, now more than ever, will keep the fleets of France and her allies pared down to a low standard—and can, at the first sound of War, destroy, if she cannot retain, all the investments made in their Colonies. Thirdly The insecurity, for various reasons of Collonial property, The want of Capital, credit, means, disposition and intelligence in this country to raise its commerce and manufactures to a successful competition with those of other nations.
It is not probable that the Capitalists here will adventure in the colonies, when money is so valuable at home, as to bring them 15. or 20. pr. Ct. & where the government destitute of credit is always in the market at an enormous loss—for it is believed that notwithstanding the year 10, just expiring has been a year of peace, and they have paid none of their debts the revenues of the whole year eleven are already anticipated & they now are obliged to provide at a great sacrifice fifty-five million for the current expenditure of the ensuing month.
I say when we consider all these circumstances (without adverting to others of an exterior nature) I think in a very few years they will find Louisiana a burthen. In some of the Nos. of the Journal du Commerce, you will see some mention of appointments said to be made for Louisiana—which never appear in the Official paper. You will also find in them some notice of the transactions at Ratisbon. Doubtless the Emperor will not rilish the scheme of indemnities dictated by France & Russia—but when you remark that the Empire (in which many states favor the plan) is, since the treaty with the Turks of the 4th. June, almost englobed by powers which will take their tone, at present, from this government, you will not doubt of his acquiescence for the time being. The troubles in Helvetia must also soon disappear.
By a late letter from Mr. Simpson dated at Tangier, to Mr. Skipwith, it appears he has succeeded in restoring peace with the Emperor of Morocco—he says nothing of the terms—or means. Enclosed is a letter from Obrien of the 16 August—one of the 22d. which is a duplicate of part of that of the 16. has come to hand—he knew nothing then, of a report which circulated here some time ago, that Captn. McNiel had sunk two Tunisians & beaten a third nor does he seem to know any thing of a later report of the American squadron having landed, & lost some men, in the regency of Tripoli. Both are probably false. You will see by the last Nos. of the Moniteur that some new arrangement has taken place in the administration of this government. That the Grand Juge Regnier has added to his functions those of the Minister of justice and part of those of the Minister General of Police—which office is suppressed—it was the one which rendered its administrator more powerful than any other. The chief part of the business of it will now be done by the Prefet of Police. It is said that in a few days Mr Taleyrand will be transferred to the Ministry of the finances and that Joseph Bonaparte will be called to the department of Exterior Relations & Lucien to the department of War. It is impossible to say whether these reports are well founded or not—at any rate the difference will probably not be great to foreigners. I have lately been informed by a gentleman from London that Mr. Otto speaking of his mission to America was not decisive about it—and at all events, spoke of not going before the next spring. There have been some of the St. Domingo bills paid here, but the payments are made under a regulation which will, doubtless, exclude great part of them. All those not sold or negotiated by the original proprietors are paid but those which have been sold are not paid. And on this distinction being made those of the latter description have been selling at 25 pr. ct. loss. I have the honor to be, Sir, with true esteem & respect your Hbe. Sert.
Tho. Sumter Jr.
 

   
   RC (DNA: RG 59, DD, France, vol. 8). Partly in code (see n. 3). Docketed by Wagner as received 2 Jan.




   
   See Livingston to JM, 19 Aug. 1802, and n.



   
   See Livingston to JM, 30 July 1802, and n. 6.



   
   The italicized words in this paragraph are those encoded by Sumter and decoded here by the editors; the RC has been decoded interlinearly by JM.



   
   The treaty of peace between France and the Sublime Porte was signed in Paris on 25 June 1802 (de Clercq, Recueil des traités de la France, 1:588–89).



   
   See O’Brien to JM, 16 Aug. 1802, with a 22 Aug. addendum, and n.


